Citation Nr: 1027347	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for PTSD, and assigned 
a 30 percent initial disability rating, effective from 
December 2, 2005. 

The  Board observes that although the Veteran's agent is an 
accredited representative of Vietnam Veterans of America (VVA), 
her appointment is as an individual agent.  The address she 
provided VA was with VVA.  However, the Board has no reason to 
believe she did not receive VA mail sent to that address.  In 
this regard, the Board points out that she signed and returned 
the Veteran's Substantive Appeal that had been sent to that 
address, as well as a response to Veterans Claims Assistance Act 
of 2000 (VCAA) notice, received in December 2007.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
resulted in occupational and social impairment with reduced 
productivity due to such symptoms as flattened affect, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but not higher, for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the rating decision on appeal granted service connection for 
PTSD, the Veteran's claim is now substantiated.  Thus, the filing 
of a notice of disagreement as to the initial ratings assigned 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignments triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.  
See July 2007 statement of the case heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions."

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records and records from the Social Security Administration 
(SSA).  Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

A VA examination was conducted in August 2006.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
and opinion obtained in this case are more than adequate.  The 
August 2006 report was predicated on a reading of the Veteran's 
claims file and an examination.  It considers all of the 
pertinent evidence of record, to include the statements of the 
Veteran.  The report includes clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
PTSD.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board has reviewed all of the evidence in the claims file, 
with an emphasis on the evidence relevant to this appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Court of Appeals 
for the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Increased Evaluation

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 30 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Diagnostic Code 
9411.

A 50 percent evaluation for PTSD is warranted by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Diagnostic 
Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities: speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds that 
the evidence supports a 50 percent initial evaluation for PTSD.  
However, the preponderance of the evidence is against an initial 
evaluation of 70 percent.  

The report of a January 2006 private (Vietnam Veterans Family 
Assistance Center) evaluation provides that the Veteran and/or 
his wife noted that the Veteran did not like crowds, preferred to 
stay at home where it was safer, was very aware of his 
surroundings, had difficulty expressing his emotions verbally and 
physically, and was moody.  The Veteran said that he had 
flashbacks once or twice a week, and did not trust people other 
than his wife and three friends he had known since childhood.  
The report provides an Axis I diagnosis of PTSD, chronic and 
severe, caused by the Veteran's war experience in Vietnam.  His 
current Global Assessment of functioning (GAF) score was 41, and 
his highest GAF score for the prior 12 months was 43.  

The report of an August 2006 VA examination provides that the 
examiner reviewed the Veteran's claims file and medical records.  
The Veteran reported that he had three good friends he had known 
since elementary school.  He said that he had a very good wife 
but was irritable and got angry and took it out on her.  He was 
retired after 33 years as a wood, wire and metal lather and 
construction worker.  He helped his wife in a restaurant she 
owned.  He played golf weekly and had no history of 
violence/asssaultiveness or suicide attempts.  

On examination, the Veteran was clean, restless and tense.  His 
affect was blunted and his mood was anxious, agitated and 
dysphoric.  He was oriented to person, time and place.  His 
thought content was ruminations and one or two topics.  He had no 
delusions and understood the outcome of behavior.  He had insight 
and understood he had a problem.  He had sleep impairment 
consisting of trouble getting to sleep due to worrying, and 
trouble staying asleep (medication helped) due to nightmares and 
noises.  He did not have inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, suicidal thoughts or episodes of violence.  His impulse 
control was good.  Remote, recent and immediate memory was 
normal.  The Veteran's PTSD disturbance was noted to cause 
clinically significant distress or impairment in his social, 
occupational or other areas of functioning.  The report notes 
that the Veteran had consistently experienced some symptoms of 
PTSD since Vietnam but said he was able to keep it partially 
buried until visiting the Moving Wall in September 2005.  

The examiner noted that the Veteran described social withdrawal 
and isolating himself, and reported that he was irritable, had 
intrusive thoughts, suppressed emotion and had a restricted range 
of emotional experience.  He said he experienced physical and 
psychological distress when triggers/reminders occurred, and had 
trouble maintaining interest in and enjoying important 
activities.  

The Axis I diagnosis was PTSD, chronic with acute exacerbation.  
His current GAF score was 50.  The examiner commented that the 
since visiting the Moving Wall the prior fall, the Veteran had 
isolated himself increasingly due to exacerbation of PTSD 
symptoms.  His intrusive thoughts, distressed state in reaction 
to triggers/reminders, loss of interest, narrowed range of 
emotions and feelings of alienation/estrangement had dampened the 
quality of his relationships in particular and quality of life in 
general.  This also applied to his employment performance and 
recreational pursuits.  The Veteran's PTSD signs and symptoms 
resulted in deficiencies in thinking, family relations, work and 
mood, and reduced his productivity but not his reliability.  The 
examiner stated that the Veteran had retired after 33 years in 
his customary occupation.  However, his current exacerbation of 
PTSD had the potential and actual unfavorable effects on his 
social and occupational functioning.  

Records from SSA include the report of a July 2007 mental status 
evaluation furnished to the Indiana Disability Determination 
Bureau.  The report provides that the Veteran was oriented to 
time, place and person.  His appearance was unremarkable.  His 
impulse control was considered limited, he described his mood as 
anxious and depressed and his affect was considered mood 
congruent.  His thought processes were logical and he presented 
no history suggestive of hallucinations or delusion.  He reported 
that he avoided people because had no patience and they made him 
mad.  He noted that medication was helping him control suicidal 
ideation, "road rage", and "running away for hours at a time."  
The Veteran said that he did not see his problems as related to 
Vietnam until 11/2 years earlier when he helped set up the Moving 
Wall for two days and broke down crying uncontrollably five 
minutes into the ceremony the following day.  He said that when 
under pressure he shook "like a leaf" and would "fall to 
pieces."  The pertinent Axis I diagnosis was PTSD.  The Axis V 
GAF score was 50.  

VA treatment records dated during the appeal period to October 
2008 also show that the Veteran had no mental health issues prior 
to the Moving Wall, and received VA outpatient treatment for 
PTSD.  

The Board finds that the foregoing records support entitlement to 
a 50 percent initial evaluation for PTSD.  They document that the 
Veteran's PTSD results in occupational and social impairment with 
reduced productivity due to such symptoms as: flattened affect, 
impaired abstract thinking, disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Diagnostic Code 9411.

The Veteran's GAF scores also support a 50 percent initial 
evaluation for PTSD.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations. AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2009).

According to the GAF Scale, a score between 51 and 60 represents 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in original).  
DSM-IV at 32; 38 C.F.R. § 4.125.

The Board also finds, however, that the preponderance of the 
evidence is against entitlement to an initial 70 percent 
evaluation for PTSD.  The foregoing records show that the Veteran 
does not have suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
which would support a 70 percent evaluation under Diagnostic Code 
9411.

The Veteran's GAF scores of 41, 43, 50 and 50 show that his PTSD 
symptoms have ranged in severity during the appeal period, 
causing symptoms that satisfied the criteria for "moderate" and 
"serious."  Particularly when viewed in the context of the 
evidence, which show that the Veteran's symptoms do not meet the 
criteria for a 70 percent evaluation, the GAF scores do not 
support a 70 percent evaluation.

The Board is aware of the Veteran's complaints regarding PTSD.  
As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Veteran is accordingly competent to report 
observable symptoms, but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that his service-connected PTSD warrants a 70 percent 
initial evaluation.  Further, the observable symptoms he 
describes do not satisfy the criteria for a 70 percent initial 
evaluation.  

In sum, the medical evidence demonstrates that the Veteran is 
entitled to an initial evaluation of 50 percent, but not higher, 
for PTSD.  As the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

A 50 percent initial evaluation, but not higher, is granted for 
PTSD, subject to the rules and regulations governing the award of 
monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


